Citation Nr: 1740152	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-35 299A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 8, 2014, for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.  He died on April [redacted], 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the St. Paul Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   In that decision, the RO (finding clear and unmistakable error in its February 2015 decision), granted service connection for the cause of the Veteran's death and assigned an effective date of September 8, 2014.  The Veteran timely appealed the effective date assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether clear and unmistakable error (CUE) was committed in the September 2010 rating decision that initially denied entitlement to service connection for the cause of the Veteran's death was reasonably raised by the record in an August 2017 appellate brief submitted by the appellant's representative.  The Board, however, may not consider a CUE challenge to a final RO decision in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  This matter is therefore referred to the agency of original jurisdiction for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).



FINDINGS OF FACT

1.  A September 2010 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

2.  The appellant appealed the denial of the claim but did not timely file a substantive appeal (on VA Form 9 or otherwise) following issuance of a January 2012 statement of the case (SOC).  

3.  The appellant faxed a copy of a notice of disagreement (NOD), composed on VA Form 21-4138, that was received October 23, 2012, which is accepted as a claim to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

4.  There was no communication received between the time of the expiration of the prior appeal period, in March 2012, and the receipt of the October 23, 2012, submission that could be interpreted as an informal or formal claim to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 23, 2012, but not earlier, for the grant of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.109, 3.155, 3.159, 3.114, 3.400, 3.816, 20.300, 20.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claim on appeal arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for the cause of the Veteran's death.  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

In addition, VA fulfilled its duty to assist the appellant with regard to the claim on appeal in obtaining any identified and available evidence needed to substantiate the claim, and there is no evidence that there are any outstanding, relevant records that have not yet been requested.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the claim being decided herein.

II.  Earlier Effective Date for Service Connection for Cause of Death

The appellant seeks entitlement to an effective date earlier than September 8, 2014, for the award of service connection for the cause of the Veteran's death.  She contends that the effective date for the award of service connection should be made effective in 2010, when she filed her original claim.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (codified at 38 C.F.R. §§ 19.23-19.24).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the prior regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a claimant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

In the instant case, the appellant initially filed a claim of entitlement to service connection for the cause of the Veteran's death in June 2010, following the Veteran's death in April 2010.  That claim was denied in a September 2010 rating decision.  The appellant appealed the decision, and an SOC was issued in January 2012.  The next submission of record from the appellant is an August 2012 letter, indicating that, as requested, she mailed a certified letter with attached documents in February 2012; but, as she had not received a response, she considered her appeal to have been granted.  She included a copy of a certified mail receipt from the United States Postal Service reflecting that a letter was sent in February 2012 to the Texas Veterans Commission (TVC), at an address in Waco, Texas.  

The record does not contain any further indication that the appellant filed a VA Form 9, or any other documentation requesting to continue her appeal, within the required 60-day time frame following issuance of the SOC.  Rather, in October 2012, the appellant sent multiple faxes with copies of documentation, including the August 2012 letter, a copy of the first page of the January 2012 SOC, and a copy of an October 2011 NOD.  In a December 2012 letter, the agency of original jurisdiction (AOJ) informed the appellant that the appeal period for her claim had expired.  

The appellant later submitted a statement in September 2014 indicating that she had submitted documents to multiple government departments, and that she sent copies of documents in pursuit of her claim to the ROs in Waco, Texas, and in St. Paul, Minnesota.  The AOJ accepted the September 2014 statement as a request to reopen the previously denied claim of service connection for the cause of the Veteran's death.  The appellant, however, subsequently filed additional documents, including a November 2014 VA Form 9, in an apparent attempt to continue her prior appeal.  

The August 2015 rating decision determined that the appellant had provided new and material evidence sufficient to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death and granted the claim.  

The Board finds it prudent to first address the finality of the September 2010 rating decision that initially denied the appellant's service connection claim.  Notably, the evidence does not show that the appellant filed a timely substantive appeal with respect to the claim as required by VA regulations.  Although she indicated in the August 2012 letter that she had sent requested documents, the documents were not received by the RO in St. Paul; rather the certified mail receipt showed that the documents were sent to TVC in Waco, Texas.  There is no indication of record that the TVC was representing the appellant at any point during her appeal. 

VA regulations require that substantive appeals be filed with the VA office from which the claimant received notification of the determination being appealed, unless notice has been received that the claimant's records have been transferred to another VA office.  38 C.F.R. § 20.300.  Here, both the September 2010 rating decision and the January 2012 SOC were issued by the RO in St. Paul and no notification was issued indicating that the appellant's records were transferred to another RO.  Moreover, the January 2012 SOC clearly indicated that the appellant should file her formal appeal (substantive appeal) with that office within 60 days of the date of the letter or within the remainder of the one-year period from the date of the notification that her initial claim had been denied.  Unfortunately, there is no evidence showing that the appellant provided any submission constituting a substantive appeal to the RO in St. Paul in the required time frame.  

Additionally, while the Board notes that an extension to the time period for filing  a substantive appeal may be granted for good cause, such request for an extension must be in writing and "must be made prior to expiration of the time limit for filing the [s]ubstantive [a]ppeal..."  38 C.F.R. § 20.303 (2016).  Further, when a claimant requests an extension after the expiration of a time limit, "the action required of the claimant... must be taken concurrent with or prior to the filing of the request for extension of a time limit, and good cause must be shown as to why the required action could not have been take during the original time period..."  38 C.F.R. § 3.109(b).  Unfortunately, where the appellant did not subsequently file her November 2014 VA Form 9 prior to or concurrently with a request for an extension of the time period for filing the substantive appeal, and where there has been no showing of good cause for the delay, there is no basis for accepting the November 2014 VA Form 9 as a timely substantive appeal.  See 38 C.F.R. § 20.304 (2016).  

The Board is sympathetic to the appellant's contentions and the evidence of record reflecting confusion between her claim for burial benefits and her claim of service connection for the cause of the Veteran's death, and the inherent complexity of the requirements of appealing a denied VA claims.  Regardless, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  See Morris v. Derwinski, 1 Vet.App. 260, 265 (1991) ("[R]egulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.'") (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  "The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations." Id. (citing Fed. Crop Ins. Corp. 332 U.S. at 385).

Thus, although the appellant has contended that service connection for the cause of the Veteran's death should have been awarded in 2010, when she first filed her claim, the appeal period for the original claim expired, and the decision the deny the claim was final.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  The law is clear that the effective date for DIC benefits based on a claim reopened after final disallowance is not the date of the initial claim; but rather the effective date cannot be any earlier than date of receipt of claim to reopen.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

While the AOJ accepted the appellant's September 2014 submission as a request to reopen the service connection claim for the cause of the Veteran's death, the Board observes that following the expiration of the 60 day period for filing a substantive appeal, which resulted in finality of the original decision to deny the claim, the appellant faxed a copy of the October 2011 NOD, which was received on October 23, 2012.  As the October 2012 submission identified the benefit sought and indicated the appellant's desire to pursue the claim, the Board finds that the submission can be accepted as a request to reopen the previously denied claim.  There is no communication received prior to the October 2012 submission and since the expiration of the time limit for filing the substantive appeal, in March 2012, however, that can be considered a request to reopen the previously denied claim.  

Accordingly, the Board finds that October 23, 2012 date is the proper effective date for the award of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

As a final note, the Board has referred the issue of whether CUE was committed in the September 2010 rating decision that originally denied entitlement to service connection for the cause of the Veteran's death.  While the granting of a CUE claim may result in an even earlier effective date for the appellant, it is not improper for the Board to decide the earlier effective date at this time based on the current record while referring the CUE claim to the AOJ.  See, e.g., Brown v. Shinseki, No. 2011-7071, 430 Fed. Appx. 886, 2011 WL 2710353 (Fed. Cir. July 13, 2011) (unpublished per curiam decision) (affirming Veterans Court decision that both affirmed a Board denial of an earlier effective date and found that it lacked jurisdiction to review a CUE claim that the Board had referred).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).    In other words, the issues are not necessarily intertwined.






ORDER

An effective date of October 23, 2012, but no earlier, for the award of entitlement to service connection for the cause of the Veteran's death is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


